Citation Nr: 9903580	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for residuals of a 
compression fracture at T12-L1, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left thumb, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of an 
injury to the left great toe, currently evaluated as 10 
percent disabling.

5.  Whether the veteran's son, J.R.J., became permanently 
incapable of self-support before reaching the age of 18.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 1972 
and from August 1987 to August 1990.  He also had periodic 
service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in November 1995 and April 
1997, in which the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss disability, entitlement to an 
increased rating for residuals of a compression fracture to 
T12-L1, a fracture of the left thumb, and an injury to the 
left big toe, and found that the veteran's son was not 
permanently incapable of self-support prior to his 18th 
birthday.  The veteran subsequently perfected appeals of 
these decisions.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to a total and 
permanent schedular disability rating for his service-
connected post-traumatic stress disorder (PTSD).  However, in 
an April 1998 decision, the RO granted the veteran a total 
disability rating for PTSD, and granted additional special 
monthly compensation for the loss of a creative organ.  
Additionally, the Board notes that in an October 1997 
decision, the RO granted the veteran a total disability 
rating due to individual unemployability and granted 
Dependent's Educational Assistance benefits to the veteran.  
In any case, because the benefit sought on appeal, a total 
schedular disability rating for PTSD has been granted, this 
issue is no longer before the Board for appellate 
consideration.  
Given the RO's above noted decisions, the veteran is 
currently in receipt of the maximum amount of monthly 
monetary compensation available from the VA for his service-
connected disabilities, with the exception of any available 
special monthly compensation.  Despite his current inability 
to receive additional monetary compensation for his pending 
service-connected disability claims, it is within his rights 
to pursue higher evaluations for these disabilities even 
without the benefit of additional compensation.  Accordingly, 
in the absence of any indication by the veteran that these 
claims are withdrawn, his claims for increased ratings noted 
on the first page of this decision are still properly before 
the Board for appellate consideration.

The veteran's claim of entitlement to an increased rating for 
residuals of a left great toe injury will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's auditory thresholds in the frequencies of 
500, 1000, 2,000, 3,000, and 4,000 Hertz were all below 26 
decibels in both ears, with Maryland CNC Test results of 94 
percent on the left and 96 percent on the right.

2.  The veteran's son was permanently incapable of self-
support before reaching the age of 18.

3.  The veteran's residuals of a compression fracture at T12-
L1 are manifested by mild limitation of motion, tenderness to 
palpation over the T12-L1 line, and deformity of the T12 and 
L1 vertebrae.

4.  The veteran's residuals of a fracture to the left thumb 
are manifested by pain on use, swelling, limitation of 
motion, crepitus, and normal sensation.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss disability is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a schedular evaluation greater than 10 
percent for limitation of motion and functional impairment as 
residuals of a compression fracture to T12-L1 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (1998).

3.  The criteria for an additional 10 percent evaluation for 
deformity of vertebral body as a residual of a compression 
fracture to T12-L1 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (1998).

4.  The criteria for a schedular evaluation greater than 10 
percent for residuals of a fracture of the left thumb are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (1998).

5.  The criteria to establish that a child was permanently 
incapable of self-support before reaching the age of 18 have 
been met.  38 C.F.R. §§ 3.57, 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss disability.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Veterans Appeals 
(Court) finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on this 
issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

According to the report of a November 1995 VA audiometric 
examination, the veteran's auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
25, 25, 25, 20, and 15 decibels, with an average of 25 
decibels, in the right ear, and 25, 20, 20, 15, and 10 
decibels, with an average of 20 decibels in the left ear.  
The veteran's Maryland CNC Test results showed his speech 
recognition to be 96 percent on the right and 94 percent on 
the left.  A more recent examination report, dated in July 
1997, shows auditory thresholds in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz were 25, 25, 20, and 15 
decibels, with an average of 21.25 decibels, in the right 
ear, and 20, 20, 15, and 10 decibels, with an average of 
16.25 decibels in the left ear.  The veteran's Maryland CNC 
Test results again showed his speech recognition to be 96 
percent on the right and 94 percent on the left.  The 
examiner found the veteran's hearing to be within normal 
limits for all frequencies, except for a mild sensorineural 
hearing loss at 8000 Hertz on the right.  

Given his auditory thresholds, the veteran's hearing levels 
in both ears has not decreased sufficiently to meet the 
regulatory definition of a disability as provided in 
38 C.F.R. § 3.385 (1998).  Accordingly, the evidence of 
record fails to present a current disability in either ear, 
as required for a well-grounded claim.  Consequently, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability is denied.

2.  Increased rating claims.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1998) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

a. Residuals of a fracture of the left thumb.

With regard to the veteran's claim of entitlement to an 
increased rating for his residuals of a fracture of the left 
thumb, the veteran contends that his left thumb is painful 
upon use and when the weather changes, has limited motion, 
and occasional numbness.  The Board finds that his 
contentions of an increase in severity of his symptoms 
constitutes a plausible or well-grounded claim.  Priscilla v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  While the record is unclear as to whether additional 
treatment records from Dr. Crow pertaining to the veteran's 
left thumb residuals are available, given that the veteran's 
thumb is not ankylosed, as required for a higher rating, and 
he does not contend such a condition, the veteran is not 
prejudiced by the Board's decision not to remand this claim 
so that these records, if any, can be obtained.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In the present case, service connection for the residuals of 
a fracture of the left thumb was originally granted in a 
November 1995 decision, and assigned a noncompensable rating, 
effective June 21, 1995.  In an October 1996 decision, the RO 
granted a 10 percent rating for the veteran's left thumb 
disability, effective the same date.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a fracture of the left thumb by 
application of the criteria set forth in Diagnostic Code 
5224.  Under this provision, a 10 percent rating is warranted 
for favorable ankylosis of the thumb, and a 20 percent rating 
for unfavorable ankylosis.  

The medical evidence of record includes several treatment 
notations by Dr. Crow, a private orthopedic doctor, and a VA 
compensation examination report.  Dr. Crow's records indicate 
that in December 1995 the veteran's thumb was sporadically 
painful with approximately 50 percent of the range of motion 
evidenced on the right side.  X-rays showed degenerative 
arthritis with narrowing and sclerosis.  He was placed in a 
thumb spica.  In May 1996, Dr. Crow's records reveal that the 
veteran's left thumb was crepitant and very tender.  His x-
rays showed minimal degenerative change.  The thumb was 
injected and splinted.  

In June 1997 the veteran was given a VA examination.  This 
report notes that his left thumb was encased in a protector 
which was worn daily.  The veteran reported that he was right 
handed, and that his left thumb was painful upon use and 
weather change, and that he had occasional numbness.  The 
examiner found the thumb to be tender at the distal 
interphalangeal joint with full range of motion, no edema and 
no deformity.  Additionally, the examiner found that strength 
and sensation were intact.  At his September 1997 hearing 
before the RO the veteran reported that his left thumb 
prevented excessive use of his left thumb because of pain.

There is no medical evidence of record indicating that the 
veteran's left thumb is ankylosed either favorably or 
unfavorably as required by Diagnostic Code 5224.  However, 
despite the absence of ankylosis, in consideration of his 
documented pain on motion, degenerative changes, and some 
limitation of motion, the veteran has been assigned a 10 
percent evaluation.  Given that the current medical evidence 
still fails to demonstrate ankylosis, that the injury is to 
his left hand, which is not his dominant hand, and he has 
already been granted compensation for his functional loss due 
to pain, the Board finds that there is no basis for the 
assignment of a higher rating than 10 percent for his left 
thumb disability.  Accordingly, his claim of entitlement to 
an increased rating for residuals of a fracture of the left 
thumb is denied.

Review of the record reveals that the RO considered referral 
of the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
unnecessary.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds, as the RO did, no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



b.  Residuals of compression fractures of T12-L1.

With regard to the veteran's claim of entitlement to a 20 
percent rating for his residuals of compression fractures of 
T12-L1, the veteran contends that his back has continuous 
pain shooting into his right leg, particularly upon prolonged 
walking and certain sitting positions.  The Board finds that 
his contentions of an increase in severity of his symptoms 
constitutes a plausible or well-grounded claim.  Priscilla v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  While the record is unclear as to whether additional 
treatment records from Dr. Crow pertaining to the veteran's 
back disability are available, given that the Board's 
decision below grants the veteran the full benefits he sought 
on appeal, a 20 percent rating, the veteran is not prejudiced 
by the Board's decision not to remand this claim so that 
these records, if any, can be obtained.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the present case, service connection for the residuals of 
a compression fracture of T12-L1 was originally granted in an 
October 1996 decision, and a 10 percent rating was assigned, 
effective June 21, 1995.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a compression fracture of T12-L1 
by application of the criteria set forth in Diagnostic Code 
5285 governing residuals of fractures of the vertebra.  In 
the absence of cord involvement or abnormal mobility 
requiring a neck brace, this code section provides for 
evaluation of residuals to be made pursuant to the applicable 
limitation of motion code sections.  Under Diagnostic Code 
5292 governing limitation of motion of the lumbar spine, a 10 
percent rating is warranted for slight limitation of motion, 
and a 20 percent rating for moderate limitation of motion.  
The provision for limitation of motion of the dorsal 
(thoracic) spine, Diagnostic Code 5293, is not applicable 
since the veteran is already receiving the maximum available 
under this provision (10 percent). 

The Board notes that in his May 1997 supplemental substantive 
appeal, the veteran, through his representative, asserted 
that he sought a 20 percent rating for his back disability.  
In fact, the submission states that such a rating "is 
appropriate" for his level of disability.  Given this 
statement, the Board finds that grant of a 20 percent rating 
would satisfy the veteran's claim on appeal, as this is the 
rating he seeks.

With that in mind, the review must turn to consideration of 
the medical evidence at hand.  In August 1995 the veteran 
underwent a VA general medical examination.  The examiner 
noted that the veteran's lumbar spine curvature was normal, 
that his forward flexion was 90 degrees, lateral flexion was 
35 degrees and rotation was 30 degrees.  His gait was normal, 
and x-rays showed disc spaces to be normal.  A June 1997 VA 
examination report noted tenderness of T12-L1 midline, with 
full range of motion, and a normal remainder of the 
examination.  X-rays confirmed a compression deformity of 
T12-L1.

The treatment records of Dr. Crow, a private orthopedist, 
show that in January 1996 the veteran complained of low back 
pain with radiation to his right leg.  He had no bowel or 
bladder problems, negative straight leg raising, and was 
neurologically intact.  His hip exam was normal, but his back 
was stiff.  In October 1996 the veteran helped his wife move 
and aggravated his back.  Dr. Crow noted limited bending in 
all directions, a positive straight leg raising on the right, 
and stiffness.  No neurological defect was reported.  In 
January 1997 the veteran still reported low back pain 
radiating into his right leg and foot with no bowel or 
bladder problems.  His gait was normal, he easily did a 
heel/toe walk, squatted and had a normal neurological exam 
and negative straight leg raising.  He had forward flexion to 
within 10 inches of the floor, lateral flexion of 40 degrees 
on the left and 30 degrees on the right, reported as a mild 
decrease in the lumbar area.  He was given medication for 
pain.  

The most recent medical evidence indicates that despite the 
veteran's radiating pain he does not have any neurological 
symptoms.  Additionally, Dr. Crow reported in January 1997 
that his limitation of motion was mild, and his June 1997 VA 
examination report noted full range of motion, despite 
tenderness over the T12-L1 line.  None of this evidence 
suggests more than a slight limitation of motion, even 
considering the veteran's complaints of pain.  Additionally, 
while we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1998), provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability, and the Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use," DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1998).  In the present 
case, the medical evidence documents the veteran's complaints 
of pain, but reveals that he still has normal posture and 
gait, along with ranges of motion that are not severely 
limited, despite pain.  Hence, his complaints of a functional 
impairment were not supported by "adequate pathology" 
thereof; and the Board finds that the residuals of 
compression fractures of T12-L are productive of no more than 
mild functional impairment due to pain.  Therefore, an 
increase to 20 percent on this basis is not warranted.

However, as noted above, the veteran's vertebral fractures 
are evaluated under Diagnostic Code 5285 with reference to 
Diagnostic Code 5292.  Under Diagnostic Code 5285, an 
additional 10 percent may be added for demonstrable deformity 
of the vertebral body.  In his most recent VA examination 
report, x-rays showed a demonstrable compression deformity of 
T12 and L1.  Accordingly, the veteran is entitled to a 20 
percent rating comprised of 10 percent for limitation of 
motion, and an additional 10 percent for his vertebral 
deformity.  Given that this assignment satisfies the 
requirements stated in his supplemental substantive appeal 
for this issue, the Board finds that additional discussion of 
potential higher ratings available is not necessary.  The 
veteran's claim of entitlement to a 20 percent rating for 
residuals of a compression fracture of T12 and L1 is granted.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

3.  Entitlement to additional compensation benefits for a 
child who became permanently incapable of self-support before 
reaching the age of 18.

Turning to the veteran's request to have his adult son 
recognized as a dependent child, to be regarded as a 
dependent an adult child should be shown to be permanently 
incapable of self-support before reaching the age of 18.  
38 C.F.R. §§ 3.57, 3.356(a) (1998).  This determination is 
made solely on the basis of whether that child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  38 C.F.R. § 3.356(b).  The 
principal factor in making this decision is whether the child 
is earning his or her own support by his or her own efforts, 
unless the lack of employment is due to mere disinclination 
to work, indulgence of relatives or friends, or a reason 
other than the child's mental or physical defect.  38 C.F.R. 
§ 3.356(b)(1) and (3).  Additionally, where the extent and 
nature of the disability raise doubts as to whether it would 
render the average person incapable of self-support, an 
assessment should be made as to whether the child's daily 
activities are the equivalent of employment of any nature 
within the physical or mental capacity of the child, which 
would provide sufficient income for reasonable support.  See 
38 C.F.R. § 3.356(b)(3).

In the present case, the veteran's son, J.R.J., was born on 
May [redacted], 1977, and turned 18 on May [redacted], 1995.  
Accordingly, the evidence of record must demonstrate that he 
was incapable of self-support through his own efforts prior 
to this date.  

The record reveals that J.R.J. suffered a diabetic coma at 
age 3 months, and was hospitalized for treatment of this, 
along with seizures and dehydration.  He was diagnosed with 
juvenile diabetes at this time and has been under medical 
treatment for this condition his entire life.  In November 
1987, at the age of 10, J.R.J. was in an automobile accident 
in which he was knocked unconscious.  Subsequent to this 
event, he developed increasingly severe head and neck 
movements with his eyes rolling and blinking.  He was 
diagnosed with Tourette's syndrome and a seizure disorder on 
top of his previously noted diabetes.  Additionally, during 
this timeframe he was determined to have attention deficit 
disorder (ADD) and hyperactivity disorder.  Dr. Boellner, a 
neurologist, treated him for these conditions from 1988 to 
1990, using various medications with some success.  He 
concluded in a July 1990 statement that J.R.J.'s symptoms 
would most likely improve over the next several years.  
Treatment records for J.R.J. for the period from 1989 to 1994 
show regular treatment for complications of his diabetes, and 
implications that his parents, particularly his mother, had 
to help him keep track of his sugar levels and medication.  

Additionally, an August 1995 psychological evaluation, with 
testing, indicates that J.R.J. was functioning below expected 
in language, reading, and math, with significant problems in 
speech and language, evidencing a severe discrepancy between 
his cognitive and academic levels.  Further, his teachers 
reported that he had significantly diminished physical 
strength.  A February 1993 letter by Dr. Koone, J.R.J.'s 
treating physician since approximately 1988, notes that 
J.R.J.'s health problems affected his ability to progress 
academically according to his chronological age.  He 
recommended that J.R.J. be placed in the special education 
department at school.  According to the file, J.R.J. 
graduated from the special education program at his high 
school. 

In November 1997, and again in February 1998, Dr. Koone 
submitted a statement averring that J.R.J. was not capable of 
self support due to his numerous medical problems and the 
severity of his diabetes since early childhood.  Also 
submitted in November 1997 is a statement from an employer 
indicating that J.R.J. was released from his position as a 
warehouse clerk after only two months because he could not 
handle the physical demands of the job.  He subsequently was 
released from a second position at a hospital for similar 
reasons.  

Finally, J.R.J. was awarded Social Security Administration 
(SSA) benefits in an April 1998 decision.  The award decision 
found that J.R.J. had been disabled since May 1, 1995 (his 
eighteenth birthday).  At his SSA hearing J.R.J. testified 
that he was unable to hold down a job because of his physical 
disabilities and depression, he further testified that his 
Tourette's was aggravated by being around people due to 
stress and chronic fatigue.  The SSA decision concludes that 
J.R.J. is severely impaired.  

Thus, the evidence is at least in equipoise as to whether or 
not J.R.J. was able to self-support prior to May [redacted], 
1995.  Considering J.R.J.'s early onset diabetes, learning 
problems, and other medical complications as a child, it is 
unlikely that his inability to sustain employment developed 
suddenly at age 18, as indicated in the SSA award, or at age 
20, his age at the time of Dr. Koone's first statement.  
Rather, his inability to be self supportive most likely 
existed prior to his turning 18.  In fact, there is no 
evidence in the record to indicate that J.R.J. has ever held 
a job for more than 2 months or been economically self-supportive, 
other than his receipt of SSA benefits.  Therefore, resolving 
doubt in the veteran's favor, and based on J.R.J.'s school records, 
which indicate a chronic severe learning disability, his current 
educational level, his absence of any significant work 
history, and his diagnoses of various physical disabilities 
prior to May [redacted], 1995, the Board finds that J.R.J. was 
permanently incapable of self-support before reaching the age 
of 18, and the veteran is entitled to additional compensation 
for him as a child under 38 C.F.R. § 3.57 (1998).  See also 
38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an increased rating for residuals of a 
fracture of the left thumb is denied.

Entitlement to a rating higher than 10 percent for limitation 
of motion and functional impairment as residuals of a 
compression fracture of T12 and L1 is denied. 

Entitlement to an additional 10 percent rating for vertebral 
deformity as a residual of a compression fracture of T12 and 
L1 is granted, subject to the laws and regulations governing 
the disbursement of monetary benefits. 

Recognition of the veteran's son, J.R.J., as a child under 
38 C.F.R. § 3.57, for the purpose of receiving additional 
compensation, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to an increased rating for residuals of 
an injury to his left great toe.  Initially, the Board finds 
that the veteran's claim that his left great toe residuals 
have increased in severity is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  The Board accordingly 
finds that the VA has a duty to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a).  This duty involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

An August 1996 private treatment record submitted by Dr. Crow 
indicates that the he had treated the veteran's toe several 
months prior to this record.  A copy of this treatment is not 
in the claims file, and there is no indication that any 
attempt has been made to obtain treatment records from Dr. 
Crow pertaining to his left great toe.  Because any treatment 
records may be pertinent to the veteran's claim, the Board 
remands this case to the RO so that Dr. Crow's treatment 
records can be requested and associated with the claims file.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should request that 
the veteran either submit copies of all 
of Dr. Crow's treatment records 
pertaining to his left great toe 
residuals or he should provide the RO 
with a signed authorization for the 
release of medical records, Dr. Crow's 
address, and his dates of treatment, so 
that the RO can obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 17 -


